Title: From Abigail Smith Adams to Harriet Welsh, 10 May 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Quincy May 10th 1815
				
				I began to feel very much in want of a talk from you, this morning it came. I had written my Eyes almost out to get Letters ready to go to Newyork which I now send, to go by the vessel you Speak of, but if that vessel is gone then please to put them all w under the cover which I Send for the purpose, and the Letter also addrest to John, but do not send the Letter to John, unless the others go; for he will think them lostyour Scissors wax &c are found and Susan intended bringing them tomorrow, but it will Suit mrs Foster better next week to see her as one of the children is Sick—She will send them by the first opportunity—I Send the Letters you ask for, & Some others which you may Show to H O—I found the translation of the ode, Susan Sends it you—your account is correct, only you have omitted the black worsted Stockings—Louisa wants 6 yd of Sattin Ribbon of the width & the pattern I inclose, some good Letter paper when you can, and a stick black wax—I am sorry you cannot come up. it begins to look pleasantyours as ever
				
					A Adams.
				
				
					
				
			